Title: Philippe Jacques Dahler to Jefferson and Congress, 6 February 1802
From: Dahler, Philippe Jacques
To: Jefferson, Thomas,Congress


          
            Messieurs!
            Strasbourg ce 17 Pluviôse an 10.6 fevrier 1802.
          
          C’est pour procurer à ma famille des renseignemens sur l’existence oû la mort de nôtre Oncle et depuis longtems vôtre compatriote Jean Daniel Hammerer que j’ose Messieurs m’adresser jusqu’à Vous respectables Président & Membres du Congrès.
          Depuis 1774 époque de la derniere de ses nouvelles, nous lui avons écrit à reïtérées fois, sans avoir pu recevoir reponse, ni de lui ni des Siens.
          Comme des arrangemens de famille exigent une nouvelle authentique, sur son existence oû sur celle de ses rejettons ou héritiers, nous avons recours à vôtre bienveuillance, pour nous procurer, ce que nous avons sans succès taché à nous procurer par des autres canaux.
          L’extrait de sa derniere lettre dont copie cy jointe vous fournira les details nécessaires à sa recherche. Nous désirons que lui en cas de son existence oû ses rejettons nous fassent passer des témoignages légitimes de leures existences, et à tout événement oserions nous vous demander des certificats de vie ou de mort de son dernier rejetton.
          
          Pardonnés ma franchise; attribués-la au denuement d’autres ressources; et au besoin urgent de ces pièces pour porter l’ordre, dans les affaires d’une famille.
          pour nôtre gratitude de ce service nous offrons à l’Elite d’une Nation amie et Alliée de la Nôtre tout ce qui est de nôtre ressort
          avec le plus profond respect J’ay l’honneur d’être Messieurs! Vôtre devoué
          
            Philippe Jacques Dahler
          
         
          Editors’ translation
          
            Gentlemen!
            Strasbourg 17 Pluviôse Year 10 6 Feb. 1802
          
          It is in order to obtain for my family information about the existence or the death of our uncle, and your longtime compatriot, John Daniel Hammerer, that I dare, gentlemen, address myself even to you, respectable president and members of Congress.
          Since 1774, the date of the last of his news, we have written to him repeatedly, without having been able to receive an answer, neither from him nor from his relatives.
          Since family arrangements demand authentic information concerning his existence or that of his offspring or heirs, we have recourse to your kindness to obtain for us, what we have unsuccessfully tried to obtain through other channels.
          The extract of his last letter, a copy of which is enclosed, will furnish you with the details necessary for seeking him. We desire that he, in case of his existence, or his offspring, send us legitimate proofs of their existence, and in any case we would dare to ask of you certificates of the life or death of his last offspring.
          Forgive my frankness; attribute it to the total absence of other resources; and to the urgent need of those documents to bring order into the affairs of a family.
          In our gratitude for this service, we offer to the elite of a nation that is friendly and an ally of ours all that is in our power.
          With the deepest respect I have the honor of being, gentlemen, your devoted
          
            Philippe Jacques Dahler
          
        